ANDERSON, Circuit Judge
(concurring) :
I concur in Judge Kaufman’s opinion except that on the troublesome question of Clark’s liability to Cunard, I reach the same result by a somewhat different approach.
In broad aspect Cunard had a continuing duty, as bailee, until the cargo was delivered to its consignee or the consignee’s authorized agent. In contracting to take over the care and custody of the cargo and to deliver it to the consignee or its agent, Clark was fully aware, both from Cunard’s purpose in making the contract and from Clark’s own position as warehouseman, that it, Clark, was assuming the duties of a bailee. It must further have understood that these duties included delivery of the cargo to the right person, and that it could be held liable for failing to make that delivery even in case the cargo was converted to another’s possession through no fault of Clark’s. Restatement of Torts, § 234. In an arm’s length contract Clark and Cunard agreed upon certain exculpatory clauses which limited the absolute nature of the bailee’s liability imposed by law. As such, these clauses must be narrowly construed. 8 Am.Jur.2d Bailments § 142.
So regarded, I do not believe that the first sentence of U XXV of Clause 3 of the Cunard-Clark contract (printed in Footnote 1 of the dissenting opinion, supra) should be interpreted to relieve Clark of the responsibility for the loss of the cargo in this ease. That sentence is concerned solely with “possible theft” or “errors in delivery” caused by acts of Clark’s employees. It does not mean that Clark is relieved of responsibility for all losses from theft or all losses from errors in delivery. The cause of the loss in this ease was a larceny by trick perpetrated by Segarra and his associates. It was not perpetrated by any act of knavery or stupidity on the part of Clark’s employees. The employees were duped by Segarra, and the wrong delivery was an innocent mistake. Although the trial court mentioned the fact that Clark’s delivery-clerk had never seen a delivery order naming C & L Trucking and couldn’t make out the signature on it, the court did not find negligence on the part of Clark’s employees. There was no system of filing and comparing signature cards and Clark’s procedure throughout was found to be consistent with that customarily followed by the stevedoring industry. At most Clark’s employees failed to detect and prevent the trickery of Segarra, et al. I do not believe, for example, that if a thief broke into Clark’s warehouse to steal merchandise and got away with it, because Clark’s watchman was at the crucial moment looking the other way, Clark could escape responsibility on the ground that the theft resulted from the watchman’s failure to see the thief.
The trial court found that Clark mis-delivered the cargo and was liable for it, not because of the limited ability of its employees to detect larceny by trick or for some negligent act on their part, but because of Clark’s absolute liability as a bailee unrelieved by any exculpatory clause of the agreement. The decree of the court below is sustaining Cunard’s claim of indemnity against Clark should be affirmed.